Case 2:19-cv-11662-NGE-DRG ECF No. 97, PageID.3300 Filed 01/15/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JESUS MATA, individually and on
behalf of similarly situated persons,

                            Plaintiff,                   Case No. 19-11662
v.                                                       Honorable Nancy G. Edmunds
STA MANAGEMENT, LLC d/b/a
“Domino’s Pizza” and AMER ASMAR,
et al.,

                            Defendants.
________________________________________/
      ORDER AFFIRMING THE MAGISTRATE JUDGE’S ORDER [70] DENYING
     DEFENDANTS’ MOTION TO COMPEL DOCUMENTS AND DEPOSITIONS [54]

      This is a Fair Labor Standards Act case brought as an “opt in” collective action in

which Plaintiff Jesus Mata alleges that Defendants failed to pay their delivery drivers

minimum wage. There have been a number of discovery disputes between the parties,

all of which have been referred to Magistrate Judge David R. Grand. The matter is now

before the Court on Defendants’ objections (ECF No. 72) to Magistrate Judge Grand’s

order (ECF No. 70) denying Defendants’ motion to compel documents and depositions

(ECF No. 54). Being fully advised in the premises, having read the pleadings, and for

the reasons set forth below, the Court OVERRULES Defendants’ objections and

AFFIRMS the Magistrate Judge’s order.

I.     Background

       Plaintiff Mata brings this action on behalf of himself and other similarly situated

delivery drivers employed by Defendants at their Domino’s Pizza stores. (ECF No. 14.)

Plaintiffs allege they were reimbursed less than the reasonable approximate cost of the

                                             1
Case 2:19-cv-11662-NGE-DRG ECF No. 97, PageID.3301 Filed 01/15/21 Page 2 of 6




use of their own cars, constituting a reduction in their gross earnings. Because the

drivers were being paid minimum wage, this reduction allegedly resulted in them being

paid less than minimum wage. More specifically, Plaintiffs claim that because

Defendants reimburse them via a “per-delivery reimbursement” irrespective of the

number of miles driven, this is less than the reasonably approximate amount of their

automobile expenses.

       This discovery dispute arose during the pre-class certification stage of discovery.

The parties have stipulated that during this stage, they will only conduct discovery

necessary to address class certification issues, the scope of the allegedly illegal policy

or policies, and the number of impacted class members. (ECF No. 29.) Defendants

moved to compel depositions of Plaintiff Mata and the three other individuals who have

consented to be opt-in plaintiffs as well as documents that would help establish the

“actual costs” of the operation of Plaintiffs’ cars during their deliveries so that they can

be compared to the actual reimbursements. (ECF Nos. 54, 61.) More specifically, with

regard to the documents, Defendants sought an order requiring Plaintiffs to identify all

vehicles they used to make deliveries by make, model and year; personal miles driven;

payments for gas, fuel, oil, and fluids; car insurance payments; maintenance and

repairs; tire replacement; “depreciation;” and all other “vehicle-related expenses.”

Plaintiffs objected to these requests, arguing they are not relevant during this stage of

the case. (ECF No. 59.)

       After holding a hearing on Defendants’ motion, Magistrate Judge Grand denied it

in a written order. (ECF No. 70.) Magistrate Judge Grand found that the requested

discovery is not relevant in the case’s current procedural posture, and that even if it is



                                              2
Case 2:19-cv-11662-NGE-DRG ECF No. 97, PageID.3302 Filed 01/15/21 Page 3 of 6




arguably relevant, it is not proportional to the case’s needs. Defendants have filed five

objections to that order. (ECF No. 72.) Defendants argue that their discovery requests

seek information that is “critical” to determining whether the potential class is similarly

situated. Plaintiffs oppose Defendants’ objections. (ECF No. 77.)

II.    Standard of Review

       Under both 28 U.S.C. § 636(b)(1)(A) and Federal Rule of Civil Procedure 72(a), a

district judge may reconsider any portion of a magistrate judge’s non-dispositive pretrial

order found to be “clearly erroneous or contrary to law.” The clearly erroneous standard

applies only to the magistrate judge's factual findings. Visteon Global Techs., Inc. v.

Garmin Int'l, Inc., 903 F. Supp. 2d 521, 524-25 (E.D. Mich. 2012) (internal quotation

marks and citations omitted). A finding is clearly erroneous when the reviewing court “is

left with the definite and firm conviction that a mistake has been committed.” United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). If two or more permissible views

of the evidence exists, a magistrate judge’s decision cannot be clearly erroneous. See

Heights Cmty. Cong. v. Hilltop Realty, Inc., 774 F.2d 135, 140 (6th Cir. 1985). The

magistrate judge’s legal conclusions are reviewed under the contrary to law standard.

Visteon Global Techs., 903 F. Supp. 2d at 524-25 (internal quotation marks and

citations omitted). “A legal conclusion is contrary to law when it fails to apply or

misapplies relevant statutes, case law, or rules of procedure.” Robinson v. Allstate Ins.

Co., No. 09-10341, 2011 U.S. Dist. LEXIS 81316, at *6 (E.D. Mich. July 26, 2011)

(citation omitted). The Court must use independent judgment when reviewing a

magistrate judge’s legal conclusions. Id. When a discovery order centers on a

magistrate judge’s determination of relevance, district courts have used the abuse of



                                              3
Case 2:19-cv-11662-NGE-DRG ECF No. 97, PageID.3303 Filed 01/15/21 Page 4 of 6




discretion standard, finding this standard appropriate in light of the broad discretion a

court has over discovery matters. See Moore v. Westgage Resorts, L.P., No. 3:18-CV-

00410-DCLC, 2020 U.S. Dist. LEXIS 224283, at *3-4 (E.D. Tenn. Nov. 20, 2020) (citing

Equal Emp’t Opportunity Comm’n v. Peters’ Bakery, 301 F.R.D. 482, 484-85 (N.D. Cal.

2014)).

III.   Analysis

          Defendants first argue that the Magistrate Judge erred by finding the requested

discovery not needed “because a motion to dismiss was more appropriate.” (ECF No.

72, PgID 1755.) The Magistrate Judge, in finding that the requested discovery is not

relevant, noted that Plaintiffs do not allege that Defendants failed to reimburse their

actual costs, but rather that they reimbursed them less than the reasonable approximate

amount of their automobile expenses. (ECF No. 70, PgID 1712.) The Magistrate Judge

stated that if it was Defendants’ position that this theory is untenable under the law, then

the solution would be to move to dismiss the claim, rather than move to take discovery

for a claim Plaintiffs are not making. The Court finds no error in this reasoning. Thus,

Defendants’ first objection is overruled.

       Defendants next argue that the Magistrate Judge erred by finding the requested

discovery irrelevant at this stage of the case. In so doing, Defendants repeat the same

arguments previously made before the Magistrate Judge. Even in the case of a report

and recommendation which warrants de novo review, rather than the more deferential

standard of review applicable here, courts have noted that they are not obligated to

address objections made in this form. See Owens v. Comm’r of Soc. Sec., No. 1:12-

CV-47, 2013 U.S. Dist. LEXIS 44411, at *8 (W.D. Mich. Mar. 28, 2013) (noting such



                                              4
Case 2:19-cv-11662-NGE-DRG ECF No. 97, PageID.3304 Filed 01/15/21 Page 5 of 6




objections undermine the purpose of the Federal Magistrate’s Act, which is “to reduce

duplicative work and conserve judicial resources”) (citations omitted). Nonetheless, the

Court has reviewed the Magistrate Judge’s order and finds no error. And while the

Magistrate Judge’s reasoning focused on Defendants’ request for records, his order

clearly denies the request for depositions as well. Accordingly, Defendants’ second

objection is overruled.

       Third, Defendants argue the Magistrate Judge erred by finding “that the Plaintiff

does not possess the requested records despite admission by Plaintiff’s counsel that

Plaintiff does possess some of the requested records.” (ECF No. 72, PgID 1763.)

However, the Magistrate Judge did not rest his conclusion on this finding and found the

requested discovery unnecessary at this stage. (See ECF No. 71, PgID 1729-30.)

Defendants’ third objection is overruled.

       Defendants’ fourth objection is that the Magistrate Judge erred by finding the

requested discovery not proportional to the case’s needs. Defendants argue that the

Magistrate Judge appeared to base this finding in part on his relevance determination.

In fact, the Magistrate Judge reasoned that because “the discovery requests are a wild

goose chase that could not possibly allow for the type of comparison Defendants

propose, at least not in any meaningful way,” they are not proportionate to the case’s

need. (ECF No. 70, PgID 1713.) The Court finds no error in this regard. Accordingly,

Defendants’ fourth objection is overruled.

       Finally, Defendants argue that the Magistrate Judge erred by finding that the

requested discovery is irrelevant based on Defendants’ election to approximate driver

expenses. However, the Magistrate Judge simply noted that the unworkability of the



                                             5
Case 2:19-cv-11662-NGE-DRG ECF No. 97, PageID.3305 Filed 01/15/21 Page 6 of 6




cost-reimbursement approach is why Defendants chose to use a different method to

reimburse their drivers in the first place. There is no error in this reasoning and

Defendants’ fifth objection is overruled.

       In sum, it was within the Magistrate Judge’s discretion to conclude that the

requested discovery is irrelevant in the pre-class certification stage of this case and,

alternatively, that even if it is arguably relevant, it is not proportional to the needs of the

case. Therefore, the Court affirms the Magistrate Judge’s order denying Defendants’

motion to compel discovery and depositions.

IV.   Conclusion

      For the foregoing reasons, the Court OVERRULES Defendants’ objections and

AFFIRMS the Magistrate Judge’s order.

       SO ORDERED.

                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge


Dated: January 15, 2021



I hereby certify that a copy of the foregoing document was served upon counsel of record
on January 15, 2021, by electronic and/or ordinary mail.

                                     s/Lisa Bartlett
                                     Case Manager




                                               6
